Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conticello & Jiang (U.S. Patent No. 9725499; Emory University, hereafter ‘499) in view of Jiang & Conticello et al. (Emory University, Instant Assignee). Structurally Defined Nanoscale Sheets from Self-Assembly of Collagen-Mimetic Peptides. Journal of the American Chemical Society (2014), 136(11), 4300-4308).
	‘499 (claims 1-20, peptide sequences), applicant’s earlier patent, teach and suggest nearly identical materials comprising the same/similar constructs as instantly claimed, but bearing slightly longer peptides than those instantly claimed (30mer peptides).  
	‘499 was not found per see to teach the instantly described peptide SEQ ID NOS: 1-3.
Jiang and Conticello, applicant’s earlier publication, was found (based on the STN structure search) to teach instant peptide SEQ ID NO: 2 where all X loci are hydroxyproline:
    PNG
    media_image1.png
    341
    542
    media_image1.png
    Greyscale

CAS/STN – ABSTRACT

We report the design of two collagen-mimetic peptide sequences, NSI and
NSII, that self-assemble into structurally defined nanoscale sheets.  Theunderlying structure of these nanosheets can be understood in terms of the layered packing of collagen triple helixes in two dimensions.  These nanosheet assemblies represent a novel morphol. for collagen-based
materials, which, on the basis of their defined structure, may be
envisioned as potentially biocompatible platforms for controlled presentation of chem. functionality at the nanoscale.  The molecularly programmed self-assembly of peptides NSI and NSII into nanosheets suggests that sequence-specific macromols. offer significant promise as design elements for two-dimensional (2D) assemblies.  This investigation provides a design rubric for fabrication of structurally defined, peptide-based nanosheets using the principles of soln.-based self-assembly facilitated
     through complementary electrostatic interactions.
IT   1575682-30-2P   1575682-44-8P
RL: NANO (Nanomaterial); PEP (Physical, engineering or chemical process);
     PRP (Properties); SPN (Synthetic preparation); PREP (Preparation); PROC
     Process)
     structurally defined two-dimensional nanoscale sheets from
     self-assembly of collagen-mimetic peptides)
RN   1575682-30-2  HCAPLUS     
CN   INDEX NAME NOT YET ASSIGNED
  
*** STRUCTURE DIAGRAM IS NOT AVAILABLE ***
RN   1575682-44-8  HCAPLUS
Thus, it would have been prima facie obvious to arrive at the instantly claimed invention claims 1-20 based on claims 1-20 of ‘499 in view of Jiang and Conticello.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9725499 (Conticello & Jiang, Emory University, hereafter ‘499) in view of Jiang & Conticello et al. (Emory University, Instant Assignee). Structurally Defined Nanoscale Sheets from Self-Assembly of Collagen-Mimetic Peptides. Journal of the American Chemical Society (2014), 136(11), 4300-4308).
‘499 (claims 1-20 as read in light of the peptide sequences) teach and suggest nearly identical materials comprising the same/similar constructs as instantly claimed, but bearing slightly longer peptides than those instantly claimed (30mer peptides).  
‘499 was not found per see to teach the instantly described peptide SEQ ID NOS: 1-3.
Jiang and Conticello, applicant’s earlier publication, was found (based on the STN structure search) to teach instant peptide SEQ ID NO: 2 where all X loci are hydroxyproline: 
:
    PNG
    media_image1.png
    341
    542
    media_image1.png
    Greyscale

CAS/STN – ABSTRACT

We report the design of two collagen-mimetic peptide sequences, NSI and
NSII, that self-assemble into structurally defined nanoscale sheets.  Theunderlying structure of these nanosheets can be understood in terms of the layered packing of collagen triple helixes in two dimensions.  These nanosheet assemblies represent a novel morphol. for collagen-based
materials, which, on the basis of their defined structure, may be
envisioned as potentially biocompatible platforms for controlled presentation of chem. functionality at the nanoscale.  The molecularly programmed self-assembly of peptides NSI and NSII into nanosheets suggests that sequence-specific macromols. offer significant promise as design elements for two-dimensional (2D) assemblies.  This investigation provides a design rubric for fabrication of structurally defined, peptide-based nanosheets using the principles of soln.-based self-assembly facilitated
     through complementary electrostatic interactions.
IT   1575682-30-2P   1575682-44-8P
RL: NANO (Nanomaterial); PEP (Physical, engineering or chemical process);
     PRP (Properties); SPN (Synthetic preparation); PREP (Preparation); PROC
     Process)
     structurally defined two-dimensional nanoscale sheets from
     self-assembly of collagen-mimetic peptides)
RN   1575682-30-2  HCAPLUS     
CN   INDEX NAME NOT YET ASSIGNED
  
*** STRUCTURE DIAGRAM IS NOT AVAILABLE ***
RN   1575682-44-8  HCAPLUS

Thus, it would have been prima facie obvious to arrive at the instantly claimed invention claims 1-20 based on claims 1-20 of ‘499 in view of Jiang and Conticello.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654